CAMERON, Vice Chief Justice
(specially concurring).
I regret that I cannot agree with the language used by the majority opinion in this case.
I do not believe that the appointment of the deputy registrars is as “automatic” as the majority would suggest. I believe that the statute allows the county recorder a reasonable time to determine not only the qualifications as set forth in subsection C of § 16-141, A.R.S., but under subsection E matters which would constitute “just cause” for refusing to appoint.
We are concerned not only with the rights of the potential deputy registrars, but with the rights of individual citizens who will register to vote with the proposed deputy registrars and who are entitled to have their registration properly processed. The language used by the majority would severely restrict the right of the county recorder to protect from defective registrations by incompetent deputy registrars the registration rolls with a resulting damage to the integrity of our registration process.
While I agree that the statute does not contemplate a test as devised by the recorder, I believe he should have a reasonable time in which to determine whether or not there is just cause to refuse the appointment of a particular deputy registrar.